Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed.  
Claim 1 is allowed since none of the prior art, alone or in combination, teaches a fingerprint sensor comprising:
an image sensing device comprising:
a plurality of reflective lenses; and
a plurality of sensing elements disposed above the plurality of reflective lenses comprising:
a first sensing element having a field of view associated with a first lens of the plurality of lenses and laterally offset from a center of the first lens; and
a second sensing element having a field of view associated with a second lens of the plurality of lenses and laterally offset from a center of the second lens.  
Claims 10 and 19 are allowed for similar reasons as claim 1.  
Claims 2-9, 11-18 and 20 are allowed for being dependent upon aforementioned independent claim dependent upon aforementioned independent claims 1, 10 and 19, respectively.  
The closet prior art by Yamamoto discloses a fingerprint sensor comprising:  an image sensing device comprising: a plurality of reflective lenses; and a plurality of sensing elements comprising: a first sensing element having a field of view associated with a first lens of the plurality of lenses; and a second sensing element having a field of view associated with a second lens of the plurality of lenses.  
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624